Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [3]) and criminal possession of a weapon in the third degree (§ 265.02 [1]). Defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the robbery conviction (see People v Gray, 86 NY2d 10, 19 [1995]). In any event, that contention is without merit. Viewing the evidence in the light most favorable to the People, as we must (see People v Contes, 60 NY2d 620, 621 [1983]), we conclude that it is legally sufficient to establish that defendant committed the crime of robbery in the first degree inasmuch as the People presented evidence that he displayed a weapon and demanded money (see People v Edwards, 46 AD3d 698 [2007], lv denied 10 NY3d 764 [2008]; People v Elliot, 298 AD2d 290 [2002], lv denied 99 NY2d 558 [2002]; see also People v Fields, 179 AD2d 458, 459 [1992]). We further conclude that the verdict is not against the weight of the evidence (see People v Harding, 243 AD2d 401 [1997], lv denied 91 NY2d 874 [1997]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]).
Finally, the sentence is not unduly harsh or severe. Present— Hurlbutt, J.P, Martoche, Smith, Peradotto and Green, JJ.